Citation Nr: 9905815	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-26 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased disability rating for 
residuals of service-connected frostbitten feet, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected hemorrhoids, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July of 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia, that continued the veteran's evaluation for 
residuals of frostbitten feet as 10 percent disabling and 
increased the veteran's evaluation for service-connected 
hemorrhoids from 0 (zero) percent to 10 percent disabling.

The veteran initially filed his claim for an increased rating 
for residuals of frostbitten feet in November 1991.  The RO 
denied his claim in January 1992.  The veteran filed his 
notice of disagreement (NOD) and requested a hearing at that 
RO later that month.  In April 1992, the veteran went before 
a hearing officer at the Atlanta RO.  

Also in April 1992, the veteran requested a temporary total 
rating under 38 C.F.R. § 4.30 for outpatient surgery 
performed on his foot.  After considering new evidence that 
the veteran submitted, including medical records detailing 
anal surgery, the RO, in August 1992, granted a 10 percent 
disability rating for service-connected hemorrhoids and 
continued the veteran's 10 percent disability for residuals 
of frostbitten feet.  The RO denied the claim for a temporary 
total rating.



The veteran then submitted more evidence to the RO, and, in 
September 1992, the RO affirmed a 10 percent rating for the 
hemorrhoids and a 10 percent rating for the residuals of 
frostbitten feet.  The veteran filed an NOD stating that he 
was satisfied with the hemorrhoid rating, but wished to 
appeal the rating for the residuals of his frostbitten feet.  
He was furnished with a statement of the case in October 
1992.  In December 1992 the veteran appealed the decision to 
the Board stating that he was not satisfied with the rating 
for either the residuals of frostbitten feet or the 
hemorrhoids. 

Finally, in April 1995, the RO issued yet another rating 
decision that granted temporary total benefits for the 
veteran's feet for the period of April 1992 to June 1992 and 
continued the 10 percent ratings for residuals of frostbitten 
feet and hemorrhoids.

REMAND

Entitlement to an increased rating for residuals of service-
connected frostbitten feet, currently evaluated as 10 percent 
disabling.

Additional development is needed prior to appellate 
consideration of this claim.  The last examination that the 
veteran underwent was in 1994, approximately five years ago.  
A significant portion of time has passed since that 
evaluation.  Therefore, the veteran should be afforded a 
comprehensive VA examination on remand to assess the current 
severity of his disabilities.  See 38 C.F.R. § 3.326 (1998); 
See also Wilkinson v. Brown, 8 Vet. App. 263, 272 (1995); 
Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.)



Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated as 10 percent disabling.

In his August 1992 NOD, the veteran expressed satisfaction 
with the 10 percent disabling evaluation for his service-
connected hemorrhoids.  However, in his appeal to the Board, 
the veteran stated that he believed he was entitled to a 
higher rating on both his feet and his hemorrhoids.  This 
constitutes a timely NOD as to that issue.  See 38 C.F.R. §  
20.201 (1998); the earlier statement, to the effect that he 
was satisfied with the rating decision, does not rise to the 
level of a withdrawal of that claim.  Therefore, the veteran 
is owed a statement of the case with regard to the evaluation 
of his hemorrhoids, so that he may perfect an appeal if he 
continues to take issue with that claim.  See 38 C.F.R. 
§ 19.29, 19.30, 19.31 (1998).

Accordingly, while the Board regrets the delay, in order to 
obtain additional information and to assure due process, this 
case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those who have treated him for his 
service-connected hemorrhoids and 
residuals of frostbitten feet since April 
1995.  Request all records of any 
treatment reported by the veteran that are 
not already in the claims file.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§ 3.159 (c).

2.  Afford the veteran an appropriate VA 
examination.  The examiner should be 
provided a copy of this remand 

and the veteran's entire claims folder.  
The examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination.  All necessary 
tests should be conducted to assess the 
condition of the veteran's service-
connected residuals of frostbitten feet 
and service-connected hemorrhoids.  The 
examiner should review the results of any 
testing prior to completion of the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  The veteran should be advised by the 
RO that failure to report for a scheduled 
VA examination without good cause can 
result in adverse action with regard to 
his claims, to include denial thereof.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports or adequate responses 
to the specific opinions requested, the 
report must be returned for corrective 
action.

5.  Readjudicate the veteran's claims for 
increased ratings for frostbitten feet and 
hemorrhoids, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.



6.  Thereafter, if the decision with 
respect to either claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  If the decision with 
regard to his service-connected 
hemorrhoids remains adverse, this 
supplemental statement of the case should 
include summaries of the evidence and the 
applicable laws and regulations as to that 
issue, with a discussion of how the laws 
and regulations affected the 
determination.  The veteran and his 
representative should also be advised as 
to the time limit within which a response 
must be submitted in order to perfect an 
appeal of the claim for an increased 
rating for hemorrhoids to the Board.

Then, the claims folder should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The veteran need take no action until he is so informed.  He 
is, however, free to submit additional evidence or argument 
to the RO on remand.  Quarles v. Derwinski 3 Vet. App. 129 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995).  The purpose of this REMAND 
is to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


